Citation Nr: 0305028	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-02 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than November 20, 
2000, for the grant of service connection for bilateral 
hearing loss. 

(The issue of the propriety of the initial 10 percent rating 
for the service-connected bilateral hearing loss will be the 
subject of a later decision).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating action of the RO which 
granted service connection and assigned a 10 percent 
disability evaluation for sensorineural hearing loss of both 
ears, effective from November 20, 2000.  By that same 
decision, the RO denied a claim of service connection for 
tinnitus.  A notice of disagreement was received in October 
2001.  The RO issued a statement of the case in January 2002, 
addressing the rating and effective date of service 
connection for hearing loss and the denial of service 
connection for tinnitus.  A substantive appeal limiting the 
arguments to the rating and effective date claims was 
received from the veteran in January 2002.  As such, the 
issues before the Board are limited to those noted on the 
title page. 

The Board's decision on the claim for entitlement to an 
earlier effective date for the grant of service connection 
for bilateral hearing loss is set forth below.  The Board is 
undertaking additional development on the issue of the 
propriety of the initial 10 percent rating for the service-
connected bilateral hearing loss pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903 
(2002)).  After giving notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing that issue.



FINDING OF FACT

The veteran filed a claim for service connection for hearing 
loss on November 20, 2000, and there exists no earlier 
communication or action indicating an intent to apply for VA 
benefits which identifies the benefit sought. 


CONCLUSION OF LAW

The criteria for an effective date earlier than November 20, 
2000 for an award of service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim and define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(b), (c) (2002).  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
earlier effective date claim at this time, as all 
notification and development action needed to render a fair 
decision on that claim has been accomplished.

Through the August 2001 RO decision and the January 2002 
statement of the case and March 2002 supplemental statement 
of the case, the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence that would substantiate 
his claim, and the evidence that has been considered in 
connection with his appeal.  The Board also notes that the 
record includes a March 2002 Decision Review Officer's (DRO) 
Informal Conference Report detailing that the veteran's 
representative and the DRO discussed the appeal and evidence 
of record and the DRO noted that the evidence did not support 
entitlement to an earlier effective date.  The Board thus 
finds that the veteran and his representative have received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  The Board also finds that VA has 
notified the veteran as to his responsibilities in obtaining 
evidence and those of VA, consistent with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Given 
the nature of the claim on appeal, this action was sufficient 
to satisfy the duty referred to above.

The Board also finds that all necessary development has been 
accomplished.  The veteran requested a DRO conference (held 
and March 2002) and Board hearing (held in November 2002).  
The Board notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Moreover the veteran has been afforded VA 
examination in order to determine whether he has hearing loss 
and the degree of impairment there from.  Further examination 
is not necessary to resolve the narrow issue now before the 
Board.

Unlike many questions subject to appellate review, the claim 
for an earlier effective date, by its very nature, has a 
somewhat limited focus.  The central question on appeal 
involves a determination as to when a claim was received or 
when entitlement to a certain benefit arose.  Under the laws 
and regulations governing effective dates, the date of the 
filing of the claim, more often than not, is the controlling 
factor.  For the reasons explained in more detail below, the 
Board finds that evidence of record sufficient to decide the 
claim.   

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without first directing or accomplishing 
any additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim for 
an earlier effective date is ready to be considered on the 
merits.

In a statement dated November 20, 2000, the veteran reported 
that he suffered hearing loss as a result of service in the 
tank corps.  He further reported that he had initially 
submitted a claim for disability when he was discharged from 
service.  In support of his claim, the veteran submitted 
copies of private medical records, dated from 1995 to 1998, 
noting ear complaints and hearing loss, and a copy of a DA 
Form 1811 (Physical Status on Release from Active Service), 
dated in 1957, which showed his physical profile at 
separation from service was H-2 (Hearing).  The veteran asked 
that his "original" claim be reviewed.  The veteran's 
statement was date-stamped as having been received at the RO 
on November 30, 2000.

In January 2001, the veteran submitted a formal application 
for service connection for hearing loss.  Evidence associated 
with the claims folder thereafter includes a compensation 
examination for VA and private audiological tests.  In the 
August 2001 rating action presently on appeal, the RO granted 
service connection, effective from November 20, 2000.

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. 
§ 3.155.  

The veteran appeared at a November 2002 hearing before the 
undersigned Veterans Law Judge and reiterated his assertion 
that he filed a claim for service connection when he was 
released from service.  

A review of the service medical records confirms that the 
veteran was noted to have loss of hearing at separation and 
his physical profile was H-2.  [The "PULHES" profile 
reflects the overall physical and psychiatric condition of an 
individual on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service).  
The "H" reflects the state of the "hearing and ear."  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).]  

A review of the claims folder reveals a September 1957 
application for out-patient dental treatment; however, there 
is no evidence of a claim of service connection for hearing 
loss being filed at that time or within one year of 
separation from service.  The H-2 physical profile noted at 
separation from service does not constitute a claim for 
service connection nor does it necessarily mean that the 
requirements for service connection were met at that time.  
The Board also notes that there was no correspondence from 
the veteran indicating an intent to file a claim for service 
connection for hearing loss until the statement was received 
in November 2000.  That statement is considered an informal 
claim; the formal application was submitted in January 2001.  

As noted above, the statute specifically provides that the 
effective date is contingent upon the date of application, 
which is in these circumstances dispositive of the veteran's 
contention.  Therefore, the Board finds that the date of 
November 20, 2000, is correct for the grant of service 
connection for bilateral hearing loss and there is no legal 
basis for an effective date prior to that date.  Accordingly, 
the claim for an earlier effective date must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


ORDER

An effective date earlier than November 20, 2000, for the 
grant of service connection for bilateral hearing loss is 
denied. 




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

